MEMORANDUM ***
All of Lacy-Curry’s instant claims relate to a series of state court child dependency proceedings, some of which have concluded and some are still pending. Insofar as state proceedings are ongoing, Younger abstention requires dismissal of this action. See H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir.2000) (dismissing case under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971) where parents sought “wholesale federal intérvention into an ongoing state domestic dispute” involving child custody). However, if state court proceedings have concluded, then the Rooker-Feldman doctrine precludes our review because Lacy-Curry is clearly a “state-court loser[ ] complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced,” and she is “inviting district court review and rejection of those judgments.” Exxon-Mobil Corp. v. Saudi Basic Ind. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005). Lacy-Curry has waived any arguments to the contrary by failing to address these issues on appeal. Officers for Justice v. Civil Serv. Comm’n, 979 F.2d 721, 726 (9th Cir.1992).
AFFIRMED.

 xhis disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.